Case 1:20-cv-04616-GBD Document 47 Filed 04/21/21 Page 1of1

 

 

cL A ae SE PEI EAP TSE TOA
goer 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAVID ROMANKOW and JACLYN ROMANKOW,

 

 

on behalf of themselves and all others similarly situated,

Plaintiff, : ORDER

-against- 20 Civ. 4616 (GBD)

NEW YORK UNIVERSITY,
Defendant.
GEORGE B. DANIELS, United States District Judge:

The April 22, 2021 status conference is cancelled.

Dated: New York, New York
April 21, 2021

SO ORDERED.

ing ~ B Dorwk

GOR B. DANIELS
UnitedStates District Judge

 

 

 

 
